

	

		II

		109th CONGRESS

		1st Session

		S. 1130

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Ms. Stabenow (for

			 herself, Ms. Landrieu, and

			 Mr. Levin) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To treat the Tuesday next after the first Monday in

		  November as a legal public holiday for purposes of Federal employment, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Democracy Day Act of

			 2005.

		2.Treatment of

			 election day in same manner as other federal holidaysThe Tuesday next after the first Monday in

			 November in 2006 and in each even-numbered year thereafter shall be treated as

			 a legal public holiday for purposes of statutes relating to pay and leave of

			 Federal employees.

		3.Study by

			 comptroller general of impact on voter participation

			(a)In

			 generalThe Comptroller General shall conduct a study of the

			 impact of section 2 on voter participation.

			(b)ReportNot

			 later than May 1, 2010, the Comptroller General shall submit a report to

			 Congress and the President on the results of the study conducted under

			 subsection (a).

			4.Sense of

			 congress regarding treatment of day by private employersIt is the sense of Congress that private

			 employers in the United States should provide their employees with flexibility

			 on the Tuesday next after the first Monday in November in 2006 and in each

			 even-numbered year thereafter to enable the employees to cast votes in the

			 elections held on that day.

		

